DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Satazoda et al. (US 20180012082 A1, hereinafter “Satazoda”)
Kiros et al. (WO 02066961 A1, hereinafter “Kiros”)


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to non-statutory subject matter.  The claim(s) 15 and 16 do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a program per se which is non-tangible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Satazoda et al. (US 20180012082 A1, hereinafter “Satazoda”) in view of Kiros et al. (WO 02066961 A1, hereinafter “Kiros”).
Regarding claims 1 and 17:
Satazoda teaches a method for sample examination (Satazoda abstract [0002]-[0004], [0094],  figs. 1, 4 and 8-10, where Satazoda teaches a method system and non-transitory computer readable medium for performing image analysis on obtained images sequences including video image), comprising at least the following steps: 
recording at least one image (Satazoda [0031], [0059]-[0060] where Satazoda teaches camera for recording at least one image); 
supplying the at least one image to an image processing algorithm, which outputs an image processing result (Satazoda abstract [0031], [0044], [0064]figs. 1, 3, 4 and 8, where Satazoda teaches at least one processing module for processing the image recorded, such as performing object recognition); 
supplying the image processing result to a verification algorithm, which comprises a machine learning algorithm that has been trained using reference images and associated reference verification results (Satazoda abstract [0016]-[0017], [0031], [0044], figs. 1 and 4, where Satazoda teaches a verifying module configured to verify annotation within the image, where machine learning can be used); 
ascertaining a verification result by way of the verification algorithm using the trained machine learning algorithm and based on the supplied image processing result (Satazoda abstract [0016]-[0019],[0031], [0044], [0047], [0051], figs. 1, 4 and 8, where the verification result is ascertain using the verification algorithm); and 
outputting the verification result (Satazoda abstract [0016]-[0019],[0031], [0044], [0047], [0051], figs. 1, 4 and 8-10).
	Stazoda fails to explicitly teach wherein the taken and/or recorded images are microscopy images.
However, the step apply to images in the system of Sazoda can be applied to any type of images including microscopy image by one of ordinary skill in the art. furthermore, Kiros teaches a method for obtaining biological data wherein microscope images are obtained or captured. The captured images are analyzed to detect biological markers and objects, then the resulting images data are analyzed to produce biological data. Higher-level statistical analyses then produce biological phenotypes and signatures for treatment compounds in the experiment from this biological data 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective fling date of the application to apply the technique taught by Satazoda to microscopy images in order to identify and verify object with greater accuracy, improve the performance of autonomous controlled via image-based computer vision and machine learning models, by improving the training and performance of these models. 
Regarding claim 2:
Satazoda in view of Kiros teaches wherein the reference images that were used to train the machine learning algorithm are produced by the image processing algorithm (Satazoda [0025]-[0026], [0044]).
Regarding claim 3:
Satazoda in view of Kiros teaches wherein the machine learning algorithm has been trained using reference images that are assigned in each case the same reference verification result (Satazoda [0016], [0045], [0058], figs 1, 8-10).
Regarding claim 4:
Satazoda in view of Kiros teaches wherein the image processing result is a processing image or a processing image stack (Satazoda abstract [0016]-[0019],[0031], [0044], [0047], [0051], figs. 1, 4 and 8-10).
Regarding claim 5:
Satazoda in view of Kiros teaches wherein the microscope image is additionally supplied to the verification algorithm and the verification algorithm ascertains the verification result also in dependence on the supplied microscope image (Satazoda abstract [0016]-[0019],[0031], [0044], [0047], [0051], [0071], figs. 1, 4 and 8-10, where Satazoda teaches that new or the original image can be provided).
Regarding claim 6:
Satazoda in view of Kiros teaches wherein the verification algorithm ascertains the verification result based on the supplied image processing result without the at least one microscope image being supplied to the verification algorithm (Satazoda abstract [0016]-[0019],[0031], [0044], [0047], [0051], figs. 1, 4 and 8-10).
Regarding claim 7:
Satazoda in view of Kiros teaches further comprising performing an individualized training for a group of microscope images in that the image processing algorithm calculates for each microscope image of the group a respective image processing result and a user is presented with an input option for selecting a fraction of these image processing results as reference images and assigning them a respective or a common reference verification result, wherein the verification algorithm uses the selected fraction of image processing results for training the machine learning algorithm and subsequently calculates for the remaining image processing results a respective verification result with the trained machine learning algorithm (Satazoda [0010], [0075, fig. 6) .
Regarding claim 8:
Satazoda in view of Kiros teaches wherein the machine learning algorithm has been trained using reference images containing undesirable artefacts and using associated reference verification results, the verification algorithm ascertains whether the supplied image processing result contains undesirable artefacts and outputs a verification result that is dependent thereon (Satazoda [0080]-[0081]).
Regarding claim 9:
Satazoda in view of Kiros teaches wherein the image processing algorithm is a segmentation algorithm for object classification, or the image processing algorithm is a detection algorithm for determining bounding boxes (Satazoda abstract, [0046], [0047], [0071], [0074]-[0075]).
Regarding claim 10:
Satazoda in view of Kiros teaches wherein the segmentation algorithm is configured for classifying sample regions and sample-free regions within the recorded microscope image or for classifying a sample carrier edge, cover slip edge or sample vessel edge within the recorded microscope image, or the detection algorithm is configured for determining at least one of sample boundaries, sample carrier boundaries, cover slip boundaries and sample vessel boundaries (Satazoda [0044], [0076], [0079], claims 8 and  19).
Regarding claim 11:
Satazoda in view of Kiros teaches wherein an electronic control and evaluation unit controls the microscope for subsequent image recordings in dependence on the verification result (Satazoda [0003], [0025]-[0026], [0035], [0083], where Satazoda discloses controlling various aspect of the vehicle based on the verification result. Therefore, it would have been obvious to one of ordinary skill in the art to control the microscope for subsequent image in the same manner to improve the image taken and improve the system).
Regarding claim 12:
Satazoda in view of Kiros teaches wherein, in the case of a verification result that indicates incorrect image processing, the verification algorithm initiates to perform the image processing algorithm again, but with changed image processing parameters (Satazoda [0003], [0025]-[0026], [0035], [0082]-[0083], where Satazoda teaches updating the parameter the processing and repeat the object detection by feeding back the result of the verification).
Regarding claim 13:
Satazoda in view of Kiros teaches wherein the verification algorithm initiates, in the case of a verification result that indicates incorrect image processing, a new recording of a microscope image with subsequent image processing by way of the image processing algorithm and verification by way of the verification algorithm (Satazoda [0003], [0025]-[0026], [0035], [0082]-[0083]).
Regarding claim 14:
Satazoda in view of Kiros teaches wherein the verification algorithm displays, in the case of a verification result that indicates incorrect image processing, the associated microscope image and the associated image processing result on a screen for a user and offers the user the option to correct the incorrect image processing result by way of an input means (Satazoda [0077], fig. 6).
Regarding claim 15:
Satazoda teaches a microscope, comprising: 
a radiation source for irradiating a sample (Satazoda [0057], [0061], where Satazoda teaches the system comprises light sensors and cameras for recording image which obviously includes irradiating light source such that light reflected can be recorded); 
a detector for recording images; optics elements for guiding detection radiation from the sample to the detector (Satazoda [0031], [0057]- [0061], this is part of the camera system); and 
an electronic control and evaluation unit, which is configured for performing an image processing algorithm (Satazoda abstract [0031], [0044], [0064]figs. 1, 3, 4 and 8); 
wherein the image processing algorithm is designed to calculate an image processing result from at least one recorded image and to output it (Satazoda abstract [0031], [0044], [0064]figs. 1,, 3 4 and 8); 
wherein the electronic control and evaluation unit is configured for performing a verification algorithm (Satazoda abstract [0016]-[0017], [0031], [0044], figs. 1 and 4); 
the verification algorithm comprises a machine learning algorithm that has been trained using reference images and reference verification results (Satazoda abstract [0016]-[0019],[0031], [0044], [0047], [0051], figs. 1, 4 and 8); and 
the verification algorithm is designed to ascertain and output a verification result using the trained machine learning algorithm and based on the image processing result (Satazoda abstract [0016]-[0019],[0031], [0044], [0047], [0051], figs. 1, 4 and 8).
Satazoda fails to explicitly teach wherein the taken and/or recorded images are microscopy images.
However, the step apply to images in the system of Satazoda can be applied to any type of images including microscopy image by one of ordinary skill in the art. furthermore, Kiros teaches a method for obtaining biological data wherein microscope images are obtained or captured. The captured images are analyzed to detect biological markers and objects, then the resulting images data are analyzed to produce biological data. Higher-level statistical analyses then produce biological phenotypes and signatures for treatment compounds in the experiment from this biological data 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective fling date of the application to apply the technique taught by Satazoda to microscopy images in order to identify and verify object with greater accuracy, improve the performance of autonomous controlled via image-based computer vision and machine learning models, by improving the training and performance of these models. 
Regarding claim 16:
Satazoda in view of Kiros teaches wherein the radiation source is a light source and the detection radiation is detection light (Satazoda [0031], [0057]- [0061], this is basic functionality of a camera)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        June 2, 2022